United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3571
                                  ___________

Muwakkil Khaliah Roby, also known      *
as Frank Andrew Roby,                  *
                                       * Appeal from the United States
            Appellant,                 * District Court for the
                                       * Western District of Missouri.
      v.                               *
                                       * [UNPUBLISHED]
George Williams; Cheri Moyer,          *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: January 5, 2009
                               Filed: January 16, 2009
                                ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Former detainee Muwakkil Khaliah Roby appeals following the district court’s1
entry of judgment on an adverse jury verdict in his action brought under 42 U.S.C.
§ 1983 and the Americans with Disabilities Act.2


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
      2
        Roby does not challenge the grant of summary judgment to Cheri Moyer. See
Griffith v. City of Des Moines, 387 F.3d 733, 739 (8th Cir. 2004) (waiver of claims
on appeal).
       To the extent Roby has properly raised any issues for our review, see Fed. R.
App. P. 28(a) (brief requirements), his assertions of error fail. He does not explain
how, absent certain purported errors, the jury would have reached a verdict in his
favor, see Primary Care Investors, Seven, Inc. v. PHP Healthcare Corp., 986 F.2d
1208, 1212 (8th Cir. 1993) (noting that unargued assertion of error is no more helpful
to appellate court than is unsupported allegation of fact to trial court); some of the
identified errors are based merely on speculation; and it is impossible to review some
specified issues without a trial transcript, which he failed to order, see Fed. R. App.
P. 10(b)(1) (discussing appellant’s duty to order transcript within 10 days after filing
notice of appeal); cf. Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384,
385-86 (8th Cir. 1987) (per curiam) (where pro se appellant did not order trial
transcript, this court could not review claims of judicial bias, or challenges to
evidentiary rulings or sufficiency of evidence). Further, we find no abuse of
discretion in the district court’s denial of Roby’s vague request for appointed counsel.
See Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998) (standard of review;
listing factors). The remaining issues Roby identifies warrant no further discussion.

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Roby’s motion for
appointment of appellate counsel.
                      ______________________________




                                          -2-